DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites that the “step of cutting along the straight lines comprises cutting along the SLE cut lines from a leading edge to a trailing edge of each respective airfoil.” Examiner has been unable to find support for this limitation in the originally filed Specification. As best understood by the Examiner, the limitations requires that the cutting be performed along ‘SLE cut lines’ which extend ‘from a leading edge to a trailing edge’ of the airfoils. The Specification teaches cutting along ‘SLE cut lines’ of the airfoils, wherein the ‘SLE cut lines’ are “implemented” from the leading edge to the trailing edge (paragraph 24). However, these ‘SLE cut lines’ do not extend from the leading edge to the trailing edge. This is because the Specification very clearly teaches the ‘SLE cut lines’ extend from a tip to a base of the airfoils (figures 4a and 4b, elements 401 being the ‘SLE cut lines’), rather than the leading edge to the trailing edge.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 9 – 11, and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the highest score.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a highest score from the respective scores.”
Claim 1 recites the limitation “the straight line” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the straight line cut.”
Claim 9 recites “wherein each of the plurality of airfoils is one hundred percent defined by a plurality of straight line cuts corresponding to the initial design and the sequence of changes to the initial design.” The claim is indefinite for several reasons. First, it is unclear as to whether Applicant intends ‘a plurality of straight line cuts’ to refer to the ‘straight line cut’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘straight line cuts’ which are separate and independent from the ‘straight line cut’ previously set forth. Examiner notes that if ‘a plurality of straight line cuts’ is interpreted so as to be separate from the ‘straight line cut’ previously set forth, it is unclear as to how the plurality of airfoils can be one hundred percent defined by the ‘plurality of straight line cuts.’ This is because claim 1 previously sets forth the ‘initial design’ and ‘sequence of changes’ of the plurality of airfoils comprises the ‘straight line cut.’ Secondly, claim 1 previously states that the plurality of airfoils are initially defined by the ‘initial design.’ Then, the ‘sequence of changes’ are made to the ‘initial design’ which defines the ‘different iterative designs.’ Therefore, it is unclear as to how the same ‘plurality of straight lines’ can correspond to the ‘initial design’ as well as to the ‘sequence of changes to the initial design.’ Due to the indefiniteness of the claim, Examiner is unable to examine the claim ‘on-the-merits.’
Claim 10 recites “wherein each of the plurality of airfoils is at least fifty percent defined by a plurality of straight line cuts corresponding to the initial design and the sequence of changes to the initial design.” The claim is indefinite for several reasons. First, it is unclear as to whether Applicant intends the ‘a plurality of straight line cuts’ to refer to the ‘straight line cut’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘straight line cuts’ which are separate and independent from the ‘straight line cut’ previously set forth. Secondly, claim 1 previously states that the plurality of airfoils are initially defined by the ‘initial design.’ Then, the ‘sequence of changes’ are made to the ‘initial design’ which defines the ‘different iterative designs.’ Therefore, it is unclear as to how the same ‘plurality of straight lines’ can correspond to the ‘initial design’ as well as to the ‘sequence of changes to the initial design.’ Due to the indefiniteness of the claim, Examiner is unable to examine the claim ‘on-the-merits.’
Claim 11 recites “wherein each of the plurality of airfoils is at least twenty five percent defined by a plurality of straight line cuts corresponding to the initial design and the sequence of changes to the initial design.” The claim is indefinite for several reasons. First, it is unclear as to whether Applicant intends the ‘a plurality of straight line cuts’ to refer to the ‘straight line cut’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘straight line cuts’ which are separate and independent from the ‘straight line cut’ previously set forth. Secondly, claim 1 previously states that the plurality of airfoils are initially defined by the ‘initial design.’ Then, the ‘sequence of changes’ are made to the ‘initial design’ which defines the ‘different iterative designs.’ Therefore, it is unclear as to how the same ‘plurality of straight lines’ can correspond to the ‘initial design’ as well as to the ‘sequence of changes to the initial design.’ Due to the indefiniteness of the claim, Examiner is unable to examine the claim ‘on-the-merits.’
Claim 21 recites the limitations “the straight lines” and “the step of cutting along the straight lines.” There is insufficient antecedent basis for the limitation in the claim.
Claim 21 further recites the limitation “each respective airfoil.” It is unclear as to whether Applicant intends the limitation to refer to the ‘plurality of airfoils’ previously set forth in claim 1 or whether Applicant intends to set forth an additional set of ‘airfoils’ which are separate and independent from the ‘airfoils’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘airfoils’ previously set forth.
Claim 22 recites the limitation “each respective airfoil.” It is unclear as to whether Applicant intends the limitation to refer to one of the ‘plurality of airfoils’ previously set forth in claim 1 and ‘each respective airfoil’ previously set forth in claim 21, or whether Applicant intends to set forth an additional set of ‘airfoils’ which are separate and independent from the ‘airfoils’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘airfoils’ previously set forth in claim 1.
Claim 23 recites the limitation “the cutting.” It is unclear as to whether Applicant intends the limitation to refer to the step of “cutting along the straight line” previously set forth in claim 1 or whether Applicant intends the limitation to refer to the step of “cutting along the SLE cut lines” previously set forth in claim 21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bruschewski (U.S. Patent Application Publication Number 2013/0166056) in view of Nissen (U.S. Patent Application Publication Number 2019/0032491) and Vogiatzis (U.S. Patent Application Publication Number 2018/0119706).
As to claim 1, Bruschewski teaches a method for manufacturing a plurality of airfoils for a turbine wheel (abstract), the method comprising: generating a plurality of different iterative designs of the plurality of airfoils that collectively, comprise a plurality of design candidates (page 2, paragraph 23, wherein the ‘plurality of predetermined blade geometries’ is the ‘plurality of different iterative designs’), wherein each of the plurality of different iterative designs comprise a straight line cut for a respective surface of each airfoil of the plurality of airfoils (page 2, paragraph 28). Examiner notes that the ‘straight line cut’ can be found because Bruschewski teaches cutting the airfoils by milling (page 2, paragraph 28), which is known to employ at least an initial straight line cut, as illustrated by Bruschewski (figures 3, 4, and 6, element 7). Bruschewski further teaches evaluating respective scores for each of the design candidates based on a preliminary weighting of mechanical, aerodynamic, and manufacturing cost criteria as applied to each of the design candidates (pages 1 and 2, paragraphs 10, 23, and 28); selecting a preliminary optimized design from the design candidates that generates an optimized score from the respective scores of the design candidates, such that the preliminary optimized design comprises a selected one of the design candidates having a highest score from the optimized scores (page 2, paragraphs 24 – 25); subsequent to the selecting of the preliminary optimized design, determining whether the preliminary design meets regulatory and baseline requirements as to aerodynamic and mechanical performance (page 2, paragraph 23 – 27). Examiner notes that the can be found because Bruschewski teaches that the ‘preliminary optimized design’ must have maximum aerodynamic and mechanical performance while still having high producibility (pages 1 and 2, paragraphs 9 and 23). This may be reasonably considered a “regulation” because “regulation” is defined by Merriam-Webster’s Dictionary as “a rule dealing with procedure.” Bruschewski further teaches selecting an alternate one of the design candidates, other than the preliminary optimized design, to be the final optimized design, based on an adjusted weighting of the mechanical, aerodynamic, and manufacturing cost criteria, when one or more of the regularity and baseline requirements as to the aerodynamic and mechanical performance are not met by the preliminary optimized design ((pages 1 and 2, paragraphs 9 and 26). Examiner notes that ‘adjusted weighting’ can be found because Bruschewski teaches adjusting the weighting criteria for the weighted score when the regulatory and baseline requirements are not met (pages 1 and 2, paragraphs 9 and 26). Bruschewski further teaches cutting along the straight line cut for the surface of each of the plurality of airfoils based on the final optimized design, to form each of the plurality of airfoils (page 2, paragraphs 27 – 28).
However, while Bruschewski teaches generating a plurality of different iterative designs, Bruschewski does not teach how to generate the plurality of different iterative designs. Nissen teaches a method for manufacturing a plurality of airfoils for a turbine wheel (abstract), the method comprising: generating a plurality of different iterative designs for the plurality of airfoils (page 6, paragraph 65, wherein the ‘at least one virtual tailored component’ is the ‘plurality of different iterative designs’). Nissen further teaches that the plurality of different iterative designs have been generated by defining an initial design and performing, in an iterative manner, a sequence of changes to the initial design to generate the different iterative designs (page 6, paragraphs 64 - 65). Examiner notes that this can be found because Nissen teaches modifying a ‘tailored component’ so as to generate at least one ‘virtual tailored component’ (page 6, paragraphs 64 – 65). It would have been obvious to one skilled in the art to generate different iterative designs of the plurality of airfoils, as taught by Bruschewski, by first defining an initial design and then performing, in an iterative manner, a sequence of changes to the initial design to generate the different iterative designs, because one skilled in the art would have recognized that starting with an initial design and modifying the initial design to generate the different iterative designs is a more cost-effective option than independent designing the different iterative designs separately from one another.
Furthermore, while Bruschewski teaches the initial and iterative designs being evaluated on mechanical, aerodynamic, and manufacturing cost criteria, Bruschewski does not tech these criteria including robustness of the plurality of airfoils. Vogiatzis teaches that it is desirable to have an airfoil having a design that allows for increased robustness of the airfoil (pages 1 and 3, paragraphs 3, 4, and 27). Therefore, it would have been obvious to one skilled in the art to include the criteria of robustness when evaluating the initial and iterative designs of Bruschewski, because of Vogiatzis teaches that an airfoil having increased robustness provides the benefit of withstanding high impact forces and when encountering foreign objects (pages 2 and 3, paragraphs 4 and 27).
As to claim 3, Bruschewski teaches that the airfoil is a component of an air turbine starter (page 1, paragraphs 1 – 2).
As to claim 5, Bruschewski teaches performing virtual tests, using a computer model, with respect to the initial design and the different iterative designs with respect to the criteria (page 2, paragraphs 23 – 26); wherein the respective scores are calculated based on results from the computer model from the performing of the virtual tests (page 2, paragraphs 23 – 26).
As to claim 6, Bruschewski teaches performing tests with respect to plurality of design candidates with respect to the criteria (page 2, paragraphs 23 – 26); wherein the respective scores are calculated based on data from the performance of the tests (page 2, paragraphs 23 – 26).
However, Bruschewski teaches the tests being virtual tests (page 2, paragraphs 23 – 26), rather than physical tests). Vogiatzis further teaches performing tests on designs of the airfoils (page 5, paragraphs 35 – 36). Vogiatzis further teaches that the tests are physical tests (page 5, paragraphs 35 – 36). It would be haven obvious to one skilled in the art to substitute the virtual tests of Bruschewski for the physical tests of Vogiatzis, Vogiatzis teaches that either virtual or physical tests provide the benefit of gathering the necessary information for evaluating the airfoil designs on the given criteria.
Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive. Applicant argues, on pages 9 – 11, that the prior art does not teach ‘defining an initial design; and performing a seq3eunce of changes to the initial design to generate different iterative designs’ as recited by claim 1. Examiner disagrees. Nissen defining an initial design and performing, in an iterative manner, a sequence of changes to the initial design to generate the different iterative designs (page 6, paragraphs 64 - 65). Examiner notes that this can be found because Nissen teaches modifying a ‘tailored component’ (i.e. the ‘initial design) so as to generate at least one ‘virtual tailored component’ (i.e. the ‘different iterative designs’) (page 6, paragraphs 64 – 65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726